Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1, 4-9, 17-21, 24, 27, 31-32 and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in light of Applicant’s amendment of the claims. 
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s cancellation of the claim.
The rejection of claims 1, 4-6 and 8 under 35 U.S.C. 103(a) as being unpatentable over Mishra et al (2013, Standards in Genomic Sciences 9:395-409) in view of UniParc-UPI00318FC09 (2013, submitted with the IDS filed 12 October 2020) and Galperin et al (2010, Trends Biotechnol. 28:398-406) is withdrawn in light of Applicant’s cancellation of the claims.
Claims 2, 3, 7, 39 and 42-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/Anne Kubelik/Primary Examiner, Art Unit 1662